Title: Cotton Tufts to Abigail Adams, 12 May 1798
From: Tufts, Cotton
To: Adams, Abigail


          
            Weymouth May. 12 1798
          
          Since the last Letter I recd from you dated April 12th  poor Sukey compleated the Journey of Life and is gone to the World of Spirits through the whole of her Sickness, few have exhibited a greater

Degree of Firmness, Patience & Submission to the divine Will, She has left us the consoling Hope of her enjoying a blessed Immortality— Mrs. Tufts by her long attendance upon her seems to be much relaxed— For a Number of Days in the latter End of April & beginning of this month, I suffered much with a Pain in my Side & Breast, attended with great Soreness, which reduced my Strength greatly— I have got somewhat recruited—
          Revd. Wm. Clark wishes to continue in the House he now lives in another Year, if you have no Objection to it, I will engage it to him He is punctual in his Payments— I forgot whether I informd You of Soules Sickness— a Younger Brother of his has supplied his Place— after Soul got so well as to ride, He went home, and has send Word that He shall return next Week. Young Soul wishes to be hird on the Farm— I am at a loss to know what Help will be wanting this Summer the addition of Mr. Cranchs Farm will make an Addition to the Labours at present we are rather behind hand (as the common Phrase is) of the Business, indeed the Season has been unfavourable for the early Management of Business in the farming Way— Terrell has mov’d into Braintree the Garden has been managed by Stetson & Bass and is in a tolerable good Way, tho yet very moist— Gardens have sufferd much in the Winter past— Many Roots destroy’d— Peach Trees &C I do not observe any of the latter hurt in your Garden— one of the Beds of Strawberries was ruind— Our Apple Trees have a large blow and the Blossoms begin to fall—but very few Caterpillars are seen this year—
          You desire me to give you an Estimate of the Probable Expence of the Building— I suppose it will amount to between 6 & 700 Dollrs— it is however but a Guess—for I have found that when we begin to build we know not where the Expence is to end—more especially when we undertake to make New Works & old unite— I imagine with 2 or 300 Dollars more I shall be in Cash, sufficient to answer necessary Demands till July— there are however continual Expences for Supplies, Labourers, Repairs & I know not what— I have paid Porter in full for last year & Billings more than 1/3d. of his years Wages— The Taxes which amount to $156.37. are unpaid— We have got 100 Bushells of Oates in the Crib and hope We shall have Hay enough for your Horses till mowing shall come on,
          I have been at Quincy once or twice almost every Week, since You left it and found sufficient to take up my Time, Advice, Directions, Settlement of Accounts, Payment of Bills &C &C call for dayly Attention and after all many Things will be neglected—
          
          It would have been agreable to have extended the Roof of the new Building over the Wash House, but I found that such a Number of Stones and other Materials were necessary for the Purpose, as would have entirely prevented any farming Business being carried on, the Scituation of the Ground on the back of the House, requird a vast Number of Stones, & kept the Team & several Hands employd for a fortnight or 3 Weeks including carting of Lumber Sand &C The Weather & other Disappointments have retarded the Business but by the Middle of June I hope to have the Building in such a State as will admit of a safe Lodging for Porter & Family—
          Mr. Norton gave us a very good political Discourse, on fast Day, he delineated the Conduct of France towards America from our first Connection with them to the present Time in a fair & just Point of Light— Tis said that Parson Osgood on fast Day congratulated his People, “That We had not a French Atheist nor a Virginian Deist to preside over us”— The numerous Addresses to the President altho highly gratifying, must it appears to me, in connection with a Multitude of Business devolved upon him, prove almost too burdensome to him
          We shall soon be well united, if no untoward Circumstance should arise to prevent it, the only dispute with many who are well affected to the Interest of their Country is, whether it is best to permit our Vessells to Arm or not— I hope Congress will pass a Sedition Bill before it rises and provide for Contingences that may arise in Case of a War—
          Has Mr. J. Q. A. any personal Property in Boston— The Times are precarious— hint not to anyone who asked the Question—
          Will You be so good as to find out whether there is any Birth for a Commercial Agent or Consul on the Mediterranean or beyond the Cape of Good Hope— I have a particular Reason for this Request which I will open to you hereafter— I must break off & beg You to accept of Mine & Mrs. Tufts best Wishes for Your Health & Happiness And am / Your Affectionate Friend
          
            Cotton Tufts
          
        